DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are pending and examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/065596 published 1 May 2014 in view of U.S. Patent 7,250,559 issued 31 July 2007; U.S. Patent 5,917,128 issued 29 June 1999; and Lelivelt C. et al. Plant Molecular Biology, (2005) vol. 58: pp. 763-774.
	Claims 1-15 are broadly drawn to a method of genome editing that introduces a Cas protein-guide RNA ribonucleoprotein specific for a target in the genome into an isolated protoplast and producing a genome edited plant by regenerating a plant from the edited protoplast, and a plant thereof.
	In addition, claims 2, 3, 13, and 15 further recite a target gene and a target gene GSL-ALK a glucosinolate-oxoglutarate dependent dioxygenase gene and Bin2 a Brassinosteroid Insensitive gene (claims 2 and 3); protoplasts from Latuca sativa or Brassica oleracea and regeneration of a plant from the genome edited protoplast (claims 13 and 15).
	In the WO ‘596 publication, claims 24-30 and Example 4 on pages 43-45 teach vector
free gene editing in a plant protoplast by complexing recombinant Cas9 protein with either a
single guide sequence including portions of the dual guide sequences (see Example 4 claim 24
and claims 26-27) or complexing using dual guide sequences crRNA and tracrRNA (claim 25);
transfecting Arabidopsis protoplasts with the ribonucleoprotein (RNP i.e. Cas9/sgRNA complex [Cas9 protein and two sgRNAs]) thereby targeting a mutation to DNA in a plant cell (Example 4 section 4-3 especially on page 45 line 1, and in claim 24); ‘knocking out’ an endogenous gene (Example 4-2, i.e. disruption of the Arabidopsis BRI1 gene); regenerating a plant from a genome edited protoplast (Example 4 and claims 24-39, 40 and claim 50); transfecting using altered Cas9 having Aspartate to Alanine at the catalytic residue (claims 24, 32, 35-36); wherein Streptococcus pyogenes is the source of the Cas9 protein (claim 34); including nuclear targeting sequence or NLS attached to the N-terminus of the Cas protein (Example 4-1) and a Cas recognizing NGG trinucleotide (Example 4-2).
	The ‘559 Patent teaches a Brassica oleracea gene BoGSL-ALK having a mutation that
eliminated unwanted glucosinolates from Brassica oleracea and teaches the genetic sequence of
said BoGSL-ALK gene (see figure 3) and introgression of a non-functional allele of BoGSL-
ALK into Brassica species column 8 lines 25-45; and markers for identifying BoGSL-ALK in
other Brassica species and other crops such as lettuce, i.e. the SRAP protocol (column 29 lines 54-63).
	The ‘128 Patent teaches regeneration of a Brassica oleracea from protoplasts by culturing callus or microcalli (see paragraph spanning columns 2-3 and Example 6 in column 6).
	Lilevlt teaches protoplast transformation and regeneration of lettuce (see page 766).
	It would have been obvious at the time of filing to knock out Brassica oleracea GSL-
ALK gene expression because eliminating the production of glucosinolates is an improvement of
the nutritional quality of Brassica crops and it is a goal of the agricultural industry. One of
ordinary skill would have been motivated by the teachings of the ‘559 and ‘128 Patents by
knowing the identity of the gene (BoGSL-ALK) as the source of glucosinolates and that
knocking out the BoGSL-ALK gene would eliminate them; and that techniques for modifying
the genome in a non-GMO fashion such as by the CRISPR Cas9 RNP methods of the WO ‘596 publication and that Brassica protoplasts knocked-out at the BoGSL-ALK locus could be
regenerated into whole plants and that markers for lettuce BoGSL-ALK were available for gene identification and targeting in lettuce (see column 24, example 2 lines 25-31). Moreover, one of ordinary skill would have a reasonable expectation of success given that the level of the art for making Brassica oleracea protoplasts and regenerating Brassica oleracea plants was high given the success of the ‘128 Patent; and that the BoGSL-ALK gene was also known to be a
recognized target that when knocked out would provide for the beneficial elimination of
glucosinolates in Brassica species; In addition, modifying the genome of lettuce using the protoplast vector free method of the WO ‘596 publication is an obvious choice for one of
ordinary skill in the art given the level of skill in the art being quite high for making lettuce
protoplasts, transforming protoplasts and regenerating whole plants in view of the teaching of
Lelivelt.
	All claims are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663